DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 04/11/2021 which amended claims 1, 3-6, 8-11, 13-16 and 18-20. Claims 1-6, 8-16 and 18-20 are currently pending in the application for patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: irradiation range controlling hardware in claims 1 and 11 as well as position controlling hardware in claims 4, 6, 14 and 16.
The use of the term “hardware” does not provide sufficient structure to perform the recited function of controlling an irradiation range of the light beam transmitted to the diffractive optical element as recited in connection with the irradiation range controlling hardware, nor the function of controlling at least one of a position of the tunable lens and a position of the light source as recited in connection with the position controlling structural modifiers.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein the diffractive optical element includes a first region and a second region surrounding the first region, a diffraction pattern generated on a target by the light beam illuminating the first region is a first diffraction pattern, and a diffraction pattern generated on the target by the light beam illuminating the second region is a second diffraction pattern, wherein under a first 
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein the diffractive optical element includes a first region and a second region surrounding the first region, the diffraction pattern generated on the target by the light beam illuminating the first region is a first diffraction pattern, and the diffraction pattern generated on the target by the light beam illuminating the second region is a second diffraction pattern, wherein under a first mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling hardware is consisted of the first region, and the first diffraction pattern is generated on the target; and under a second mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling hardware is consisted of the first region and the second region, and both of the first diffraction pattern and the second diffraction pattern are generated on the target.


In regards to claim 1, Akkaya (US 2019/0018137) teaches a structured light projector (Figure 1; Optical Projector 102), comprising: 
a light source (Figures 6A and 6B; Illumination Source 610); 
an irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b), disposed on a transmission path of a light beam from the light source (see Figures 6A and 6B; wherein it is depicted that the mechanically actuatable lens 605 and mechanical stopping elements 655a and 655b are disposed on the transmission path of light from illumination source 610); and 
a diffractive optical element (Figures 6A and 6B; Pattern Generating Optical Element 615), disposed on a transmission path of the light beam from the irradiation range controlling device (see Figures 6A and 6B; wherein the pattern generating optical element 615 is disposed on the transmission path of the light beam which has traveled through the irradiation controlling device comprised of the mechanically actuatable lens 605 and mechanical stopping elements 655a and 655b), wherein the irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b) is adapted to control an irradiation range of the light beam transmitted to the diffractive optical element (Figures 6A and 6B; Pattern Generating Optical Element 615) so as to change a size of a region of the diffractive optical element (Figures 6A and 6B; Pattern Generating Optical Element 615) 
Akkaya does not expressly disclose that the diffractive optical element includes a first region and a second region surrounding the first region, a diffraction pattern generated on a target by the light beam illuminating the first region is a first diffraction pattern, and a diffraction pattern generated on the target by the light beam illuminating the second region is a second diffraction pattern, wherein under a first mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling hardware is consisted of the first region, and the first diffraction pattern is generated on the target; and under a second mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling hardware is consisted of the first region and the second region, and both of the first diffraction pattern and the second diffraction pattern are generated on the target.
In regards to claim 11, Akkaya (US 2019/0018137) teaches a three-dimensional image sensing module (Figure 1; Time of Flight Depth Camera 100), comprising: 
a structured light projector (Figure 1; Optical Projector 102), comprising: 
a light source (Figures 6A and 6B; Illumination Source 610); 
an irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b), disposed on a transmission path of a light beam from the light source (see Figures 6A and 6B; 
a diffractive optical element (Figures 6A and 6B; Pattern Generating Optical Element 615), disposed on a transmission path of the light beam from the irradiation range controlling device (see Figures 6A and 6B; wherein the pattern generating optical element 615 is disposed on the transmission path of the light beam which has traveled through the irradiation controlling device comprised of the mechanically actuatable lens 605 and mechanical stopping elements 655a and 655b), wherein the irradiation range controlling device (Figures 6A and 6B; Mechanically Actuatable Lens 605 and Mechanical Stopping Elements 655a and 655b) is adapted to control an irradiation range of the light beam transmitted to the diffractive optical element (Figures 6A and 6B; Pattern Generating Optical Element 615) so as to change a size of a region of the diffractive optical element (Figures 6A and 6B; Pattern Generating Optical Element 615) illuminated by the light beam from the irradiation range controlling device (see Figures 6A and 6B and Paragraph [0054]; wherein it is disclosed that the mechanically actuatable lens 605 is positioned optically between illumination source 610 and pattern generating optical element 615, and thus may be configured to selectively adjust a divergence of a light beam incident on pattern generating optical element 615); 
an image sensor (Figure 1; Optical Sensor 112), adapted to capture an image of a diffraction pattern generated on a target by the light beam illuminating the region of the diffractive optical element (see Figures 1 and 6A/6B; Paragraphs [0014] and [0016]-[0017]; wherein it is disclosed that the optical projector 102 is configured to illuminate a 
a computing device (Figure 1; Controller 124), coupled to the image sensor (Figure 1; Optical Sensor 112) and calculates a depth information of the target according to the captured image (see Paragraphs [0016] and [0022]; wherein it is disclosed that the optical sensor 112 includes a detector 114 for collecting return light 110 for use in generating depth information (e.g., a depth map) and that the controller 124 is responsible for interpreting the illumination information/depth information detected by the optical sensor 112).
Akkaya does not expressly disclose that the diffractive optical element includes a first region and a second region surrounding the first region, a diffraction pattern generated on a target by the light beam illuminating the first region is a first diffraction pattern, and a diffraction pattern generated on the target by the light beam illuminating the second region is a second diffraction pattern, wherein under a first mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling hardware is consisted of the first region, and the first diffraction pattern is generated on the target; and under a second mode of the structured light projector, the region illuminated by the light beam from the irradiation range controlling hardware is consisted of the first region and the second region, and both of the first diffraction pattern and the second diffraction pattern are generated on the target.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882